Title: From Thomas Jefferson to Cherokee Nation, 4 May 1808
From: Jefferson, Thomas
To: Cherokee Nation


                  
                     
                     My Children,Chiefs of the Upper Cherokees.
                     May 4. 1808.
                  
                  I am glad to see you at the seat of Government, to take you by the hand, and to assure you in person of the friendship of the U.S. towards all their red Children, & of their desires to extend, to them all, their protection & good Offices. the journey you have come is a long one, & the object expressed in our conference of the other day is important. I have listened to it with attention & given it the Consideration it deserves. You complain that you do not receive your just proportion of the Annuities we pay your Nation; that the Chiefs of the lower Town’s take for them more than their share. My Children, this distribution is made by the Authority of the Cherokee Nation, & according to their own rules over which we have no controul. We do our duty in delivering the Annuities to the head men of the Nation and we pretend to no Authority over them, to no right of directing how they are to be distributed. but We will instruct our Agent Colo. Meigs to exhort the Chiefs to do justice to all the parts of their Nation in the distribution of these Annuities & to endeavor that every town shall have it’s due share. We would willingly pay these Annuities in money which Could be more equally divided, if the Nation would prefer that, and if we can be assured that the money will not be laid out in strong drink instead of necessaries for your wives & children. We wish to do whatever will best secure your people from suffering for want of clothes or food. it is these wants which bring sickness & death into your families & prevent you from multiplying as we do. In answer to your question relating to the lands we have purchased from your Nation at different times, I inform you that the payments have for the most part been made in money, which has been left, as the Annuities are, to the discharge of your debts & to be distributed According to the rules of the Nation.
                  You propose My Children, that your Nation shall be divided into two and that your part the Upper Cherokees, shall be separated from the lower by a fixed boundary, shall be placed under the Government of the U.S. become citizens thereof, and be ruled by our laws; in fine, to be our brothers instead of our children. My Children I shall rejoice to See the day when the red men our neighbors become truly one people with us, enjoying all the rights and previleges we do, & living in peace & plenty as we do without any one to make them afraid, to injure their persons, or to take their property without being punished for it according to fixed laws. but are you prepared for this? have you the resolution to leave off hunting for your living, to lay off a farm for each family to itself, to live by industry, the men working that farm with their hands, raising stock or learning trades as we do, & the women spinning & weaving Clothes for their Husbands & Children? all this is necessary before our laws can suit you or be of any use to you. however let your people take this matter into Consideration. if they think themselves prepared for becoming Citizens of the U.S. for living in Subjection to laws and under their protection as we do, let them consult the lower towns, come with them to an agreement of Separation by a fixed boundary, & send to this place a few of the Chiefs they have most confidence in with powers to arrange with us regulations concerning the protection of their persons, punishment of crimes, assigning to each family their Separate farms, directing how these shall go to the family as they die one after another, in what manner they shall be governed, & all other particulars necessary for their happiness in their new condition. On our part I will ask the assistance of our great Council the Congress, whose Authority is necessary to give validity to these arrangements & who wish nothing more sincerely than to render your Condition secure & happy. Should the principal part of your people determine to adopt this alteration, & a smaller part still chuse to continue the hunters life, it may facilitate the settlement among yourselves to be told that we will give to these leave to go, if they Chuse it, & settle on our lands beyond the Missisipi where some Cherokees are already settled, & where game is plenty, and we will take measures for establishing a Store there Among them, where they may obtain necessaries in exchange for their peltries, & we will still continue to be their friends there as much as here.
                  My Children, carry these words to your people, advise with Colo. Meigs in your proceedings, ask him to inform me from time to time how you go on, & I will further advise you in what may be necessary. tell your people I take them all by the hand; that I leave them free to do as they Chuse, & that whatever Choice they make, I will still be their friend and father.—.
                  
                     Th: Jefferson
                     
                  
               